Case 9:20-cr-80048-WPD Document 18 Entered on FLSD Docket 09/03/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 20-80048-WPD


        UNITED STATES OF AMERICA

        v.

        JUSTIN SMITH,

                       DEFENDANT,
                                                    /


                                        Notice of Appearance

               Please enter the appearance of Stephen J. Gripkey as counsel for the United States

        in the above-entitled case.

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                                    GUSTAV W. EYLER
                                                    DIRECTOR
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    CONSUMER PROTECTION BRANCH


                                                           /s/ Stephen J. Gripkey
                                                    STEPHEN J. GRIPKEY
                                                    Court ID A5502620
                                                    Trial Attorney
                                                    Consumer Protection Branch
                                                    U.S. Department of Justice
                                                    P.O. Box 386
                                                    Washington, D.C. 20044-0386
                                                    (202) 307-0048
                                                    stephen.gripkey@usdoj.gov
Case 9:20-cr-80048-WPD Document 18 Entered on FLSD Docket 09/03/2020 Page 2 of 2




                                      CERTIFICATE OF SERVICE

           I hereby certify that on September 3, 2020, I caused a copy of the foregoing document to
  be filed electronically with the Clerk of the Court by way of the CM/ECF system. Notice of this
  filing will be sent to all counsel of record by operation of CM/ECF system. Parties may access
  this filing through the CM/ECF system.


                                                                     /s/ Stephen J. Gripkey
                                                              Stephen J. Gripkey
                                                              Trial Attorney
                                                              U.S. Department of Justice
